Citation Nr: 1207866	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  03-16 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1961 to June 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision of the Department of Veterans Affairs Regional Office (RO) in Winston-Salem, North Carolina.  

This claim was previously denied by the Board in an October 2005 decision.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), and in June 2010, the Court issued a decision vacating the Board's October 2005 decision and remanding this issue back to the Board for further development.  

The Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in February 2005.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  


FINDING OF FACT

The Veteran's diabetes mellitus manifested within one year of his separation from active duty.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for diabetes mellitus have been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 1154(b), 5103(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as diabetes mellitus, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2011).  

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A § 1116(a)(1).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  The presumption may be rebutted by affirmative, though not necessarily conclusive, evidence to the contrary.  38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d).  

The following diseases are associated with herbicide exposure for purposes of the presumption: chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), but does not include cancer of the tongue.  38 C.F.R. § 3.309(e).  

A veteran who, during active military, naval or air service, served in Vietnam during the Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  

Furthermore, even if a veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f).  

"Service in Vietnam" means actual service in the country of Vietnam from January 9, 1962 to May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  (VA's requirement that a Veteran must have stepped foot on the landmass of Vietnam or the inland waters of Vietnam for agent orange/herbicide exposure presumption is a valid interpretation of the statute); VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off-shore of the Republic of Vietnam is not qualifying service in Vietnam).  In other words, for purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the serviceman must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  

Facts and Analysis

The Veteran contends that he is entitled to service connection for diabetes mellitus.  Specifically, the Veteran has asserted that his diabetes mellitus manifested as a result of exposure to Agent Orange.  However, while there is no evidence to demonstrate actual exposure to herbicidal agents such as Agent Orange, the evidence demonstrates that it is more likely than not that the Veteran's diabetes mellitus did manifest within one year of his separation from active duty.  As such, it is presumed that the Veteran's diabetes mellitus manifested due to his military service.  

Initially, the Board recognizes that diabetes mellitus is one of the presumptive diseases outlined at 38 C.F.R. § 3.309(e).  However, the evidence of record does not demonstrate that the Veteran was exposed to herbicides during his active military service.  There is no evidence of service on the shore of Vietnam or within the inland waters.  The Veteran has admitted to serving on an aircraft carrier.  See VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off-shore of the Republic of Vietnam is not qualifying service in Vietnam).  

Since the previous Board denial of the Veteran's claim in October 2005, VA has issued Compensation and Pension Bulletin: January 2010.  This bulletin lists a number of open water vessels were exposure to Agent Orange has been conceded.  This includes a number of ships, including Inshore Fire Support (IFS), all ships designated Landing Ship, Tank (LST), and a number of other vessels including patrol ships.  However, the U.S.S. Kitty Hawk (upon which the Veteran served), is not one of the ships listed as having been exposed to Agent Orange, and there is no evidence to demonstrate that this ship fit the classification of any of the ships deemed to have been exposed.  As such, there is no evidence to confirm Agent Orange exposure.  

Nonetheless, the evidence of record suggests that the Veteran's diabetes mellitus manifested within one year of his separation from active duty.  The record contains a letter from a private physician with the initials R.W.H. dated September 1974.  According to this letter, the Veteran had a fasting blood sugar of 131, and it was noted that "[o]ne-half hour was 201, one hour 268, two hour 298, three hour 210, four hour 132."  This letter is dated approximately 15 months after the Veteran's separation from active duty.  

In light of the above evidence, the Board obtained a medical opinion from an endocrine physician at the VA Medical Center in Philadelphia, Pennsylvania.  The physician indicated that the Veteran was diagnosed with diabetes mellitus at the age of 32 in 1974.  The examining physician noted that there was no documentation of urine glucose from 1974.  Nonetheless, the examiner opined that the Veteran likely had pre-diabetes within a year before the diagnosis of diabetes mellitus, and as such, it was more likely than not that the Veteran had elevated blood sugars a year prior to being diagnosed with diabetes mellitus after a glucose tolerance test in 1974.  

In light of the above facts, the Board finds that service connection for diabetes mellitus is warranted.  The record reflects that the Veteran was diagnosed with diabetes mellitus following a glucose tolerance test in 1974.  According to the September 2011 medical opinion from a VA endocrine physician, it was more likely than not that the Veteran's elevated sugar levels predated the initial diagnosis.  As such, the evidence suggests that the Veteran's diabetes mellitus manifested within one year of his separation from active duty.  Therefore, it is presumed that the Veteran's diabetes mellitus manifested as a result of military service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2011).  

Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for diabetes mellitus is warranted.  See 38 U.S.C. § 5107(b).  The claim is granted.  



ORDER

Service connection for diabetes mellitus is granted.  



____________________________________________
John Kitlas
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


